DETAILED ACTION
This Office action is in response to original application filed on 03/28/2019.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) of 03/13/2021; 06/18/2020; 12/11/2020; and 03/02/2021 were filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner Notes
¶ 0030 of the instant specification should likely recite "and a plurality of file blocks 210."
Appropriate correction may be required.

Statutory Review under 35 USC § 101
Claims 1-7 are directed towards a method and have been reviewed.
Claims 1-7 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions, the claims being firmly tied to an environment managing and arranging block groups and deduplication chunks in a content-addressable storage environment.
Claims 8-14 are directed toward a system and have been reviewed.
Claims 8-14 appear to be statutory, as the system includes hardware (a memory and at least one processor) as disclosed in FIG. 8, ¶ 0049 (processor 802, memory) and ¶ 0055 of the applicant’s specification.
Further, claims 8-14 would be statutory as they perform the methods of claims 1-7, which are directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 15-20 are directed toward an article of manufacture and have been reviewed.
Claims 15-20 appear to be statutory, as the article of manufacture excludes transitory signals (claims says non-transitory).
Further, claims 15-20 would be statutory as they perform the methods of claims 1-6, which are directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al., U.S. Patent No. 8,682,870 (published March 25, 2014; hereinafter Gardner) in view of Cheung et al., U.S. Patent Application Publication No. 2012/0131025 (hereinafter Cheung).


claim 1, Gardner teaches:
A method for data defragmentation, comprising (Gardner ABST: Defragmentation during multiphase deduplication)
selecting a file that is stored in a … storage system, the file including a plurality of blocks, and the storage system including a plurality of deduplication chunks; (Gardner FIG. 5, col. 11, line 4-34: a step 410, in which each allocated block stored in a source storage is analyzed to determine if the block is duplicated in the vault storage; these duplicate blocks may include blocks that make up one or more files of an operating system or a software application [Gardner thus teaches a file including a plurality of blocks]; see the claimed deduplication chunks addressed by the following passages; col. 11, line 43-49: each unique nonduplicate block from the source storage is stored in the vault storage; see also FIG. 3, col. 9, line 30-51: The runs 302, 304, and 306 may each be stored in the vault storage 108)
arranging the plurality of blocks in block groups, each block group including a set of consecutive blocks… (Gardner FIG. 3, col. 9, line 30-51: the runs 318 and 320 may be reordered in the source storage 110 to match the order of the runs 318 and 320 as stored in the vault storage 108; FIG. 5, col. 11, line 14-42: a step 412, in which the duplicate blocks stored in the source storage are reordered to match the order of the duplicate blocks stored in the vault storage)
aligning each block group with … the storage system, (Gardner FIG. 5, col. 11, line 43-col. 12, line 9: a step 414, in which each unique nonduplicate block from the source storage is stored in the vault storage)
such that the blocks in each block group are stored in the storage system in an order that is based on the order in which the blocks are positioned within the file. (Gardner FIG. 5, col. 12, line 10-22: store, in the restore storage 112, each allocated block that was stored in the source storage 110 at time t(0) in the same position as reordered in the source storage 110 after the conclusion of the defragmentation phase 404; see this in combination with col. 11, line 4-20: the order of the duplicated 
Gardner does not expressly disclose the bolded limitations shown below:
a content-addressable storage system,
each block group including a set of consecutive blocks having a combined size that matches a deduplication chunk size of the storage system;
aligning each block group with a different one of the plurality of deduplication chunks of the storage system,
However, Cheung teaches the aforementioned limitations by teaching the following limitations as seen below:
selecting a file that is stored in a content-addressable storage system, (Cheung ¶ 0065-0066 teach using metadata and a chunk hash index to improve hash lookup and insertion; see also ¶ 0075 teaching using hash values to determine what is already stored; see this in light of instant application ¶ 0024 defining a "content-addressable" storage system involving using a hash-digest to store and retrieve data)
arranging the plurality of blocks in block groups, each block group including a set of consecutive blocks having a combined size that matches a deduplication chunk size of the storage system; (Cheung ¶ 0095-0096: Chunk container 304 may have a fixed size (or fixed number of entries), or may have a variable size; Data chunks 322 [are] stored in chunk container 304; FIG. 22, ¶ 0139: In step 2208, the plurality of data chunks [relevant to block groups] is segmented into a number of data chunk sets [relevant to deduplication chunks] corresponding to the fragmentation factor, where the data chunks of each determined data chunk sequence are included together in a data chunk set)

Cheung also additionally teaches the following limitation already addressed by Gardner as seen above:
such that the blocks in each block group are stored in the storage system in an order that is based on the order in which the blocks are positioned within the file. (Cheung ¶ 0077: store the new data chunks in a contiguous arrangement in chunk container 304, in a same order as in the source data stream; ¶ 0086 recites similar teachings)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the deduplication capabilities afforded to the source, vault, and restore system shown in Gardner with the scalable chunk storage in a data deduplication environment as shown in Cheung. 
In addition, both of the references (Gardner and Cheung) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data duplication management.

Motivation to do so would also be to achieve improved and/or maximum data deduplication in order to minimize a number of storage seeks used to rehydrate the corresponding data stream as seen in Cheung (¶ 0139).

Regarding claim 8, Gardner teaches:
A system comprising: a memory; and at least one processor that is operatively coupled to the memory, the at least one processor being configured to perform the operations of: (Gardner FIG. 1, col. 4, line 35-48: Each system 102, 104, and 106 may be any computing device capable of supporting a storage and communicating with other systems including … multiprocessor systems; col. 12, line 41-col. 12, line 8: storage medium which may be used to carry or store desired program code in the form of computer-executable instructions or data structures and which may be accessed by a general purpose or special purpose computer)
selecting a file that is stored in a … storage system, the file including a plurality of blocks, and the storage system including a plurality of deduplication chunks; (Gardner FIG. 5, col. 11, line 4-34: a step 410, in which each allocated block stored in a source storage is analyzed to determine if the block is duplicated in the vault storage; these duplicate blocks may include blocks that make up one or more files of an operating system or a software application [Gardner thus teaches a file including a plurality of blocks]; see the claimed deduplication chunks addressed by the following passages; col. 11, line 43-49: each unique nonduplicate block from the source storage is stored in the vault storage; see also FIG. 3, col. 9, line 30-51: The runs 302, 304, and 306 may each be stored in the vault storage 108)
arranging the plurality of blocks in block groups, each block group including a set of consecutive blocks… (Gardner FIG. 3, col. 9, line 30-51: the runs 318 and 320 may be reordered in the source storage 110 to match the order of the runs 318 and 320 as stored in the vault storage 108; FIG. 5, col. 11, line 14-42: a step 412, in which the duplicate blocks stored in the source storage are reordered to match the order of the duplicate blocks stored in the vault storage)
aligning each block group with … the storage system, (Gardner FIG. 5, col. 11, line 43-col. 12, line 9: a step 414, in which each unique nonduplicate block from the source storage is stored in the vault storage)
such that the blocks in each block group are stored in the storage system in an order that is based on the order in which the blocks are positioned within the file. (Gardner FIG. 5, col. 12, line 10-22: store, in the restore storage 112, each allocated block that was stored in the source storage 110 at time t(0) in the same position as reordered in the source storage 110 after the conclusion of the defragmentation phase 404; see this in combination with col. 11, line 4-20: the order of the duplicated blocks as stored in the vault storage 108 can also be determined; match the order of the duplicate blocks stored in the vault storage 108; see then subsequent col. 11, line 21-34 teaching that these blocks make up files as relevant to the claimed positioned within the file: these duplicate blocks may include blocks that make up one or more files of an operating system or a software application)
Gardner does not expressly disclose the bolded limitations shown below:
a content-addressable storage system,
each block group including a set of consecutive blocks having a combined size that matches a deduplication chunk size of the storage system;
aligning each block group with a different one of the plurality of deduplication chunks of the storage system,
However, Cheung teaches the aforementioned limitations by teaching the following limitations as seen below:
selecting a file that is stored in a content-addressable storage system, (Cheung ¶ 0065-0066 teach using metadata and a chunk hash index to improve hash lookup and insertion; see also ¶ 0075 teaching using hash values to determine what is already stored; see this in light of instant application ¶ 0024 defining a "content-addressable" storage system involving using a hash-digest to store and retrieve data)
arranging the plurality of blocks in block groups, each block group including a set of consecutive blocks having a combined size that matches a deduplication chunk size of the storage system; (Cheung ¶ 0095-0096: Chunk container 304 may have a fixed size (or fixed number of entries), or may have a variable size; Data chunks 322 [are] stored in chunk container 304; FIG. 22, ¶ 0139: In step 2208, the plurality of data chunks [relevant to block groups] is segmented into a number of data chunk sets [relevant to deduplication chunks] corresponding to the fragmentation factor, where the data chunks of each determined data chunk sequence are included together in a data chunk set)
aligning each block group with a different one of the plurality of deduplication chunks of the storage system, (Cheung FIG. 22, ¶ 0137 teaches the claimed chunks through its chunk sequences/chunk sets [whereas the chunks of Cheung align more closely with the claimed blocks/block groups]: In step 2206, a plurality of data chunk sequences in the plurality of data chunks is determined, with each determined data chunk sequence including a sequence of data chunks matching a stored sequence of data chunks stored contiguously in a chunk container; analyze the received portion of data stream 2314 to determine one or more data chunk sequences therein that match stored sequences of data chunks in chunk container 304; see also ¶ 0139 fortifying the teachings of Cheung regarding deduplication chunks: segment sequenced data chunks 2316 in a number of data chunk sets; segment sequenced data chunks 2316 in a manner that achieves improved and/or maximum data deduplication)
Cheung also additionally teaches the following limitation already addressed by Gardner as seen above:
such that the blocks in each block group are stored in the storage system in an order that is based on the order in which the blocks are positioned within the file. (Cheung ¶ 0077: store the new data chunks in a contiguous arrangement in chunk container 304, in a same order as in the source data stream; ¶ 0086 recites similar teachings) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the deduplication capabilities afforded to the source, vault, and restore system shown in Gardner with the scalable chunk storage in a data deduplication environment as shown in Cheung. 
In addition, both of the references (Gardner and Cheung) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data duplication management.
Motivation to do so would be to improve the functioning of the vault storage shown in at least FIGs. 3-4 of Gardner with the ability shown in Cheung to implement data deduplication despite the growth of the amount of digital data that is to be stored (Cheung ¶ 0046).
Motivation to do so would also be to achieve improved and/or maximum data deduplication in order to minimize a number of storage seeks used to rehydrate the corresponding data stream as seen in Cheung (¶ 0139).

Regarding claim 15, Gardner teaches:
A non-transitory computer-readable medium storing one or more processor-executable instructions, which when executed by at least one processor cause the at least one processor to perform the operations of: (Gardner FIG. 1, col. 12, line 41-col. 12, line 8: such computer-readable media may include non-transitory computer-readable storage media ... or any other storage medium which may be used to carry or store desired program code in the form of computer-executable instructions or data structures and which may be accessed by a general purpose or special purpose computer)
selecting a file that is stored in a … storage system, the file including a plurality of blocks, and the storage system including a plurality of deduplication chunks; (Gardner FIG. 5, col. 11, line 4-34: a step 410, in which each allocated block stored in a source storage is analyzed to determine if the block is duplicated in the vault storage; these duplicate blocks may include blocks that make up one or more files of an operating system or a software application [Gardner thus teaches a file including a plurality of blocks]; see the claimed deduplication chunks addressed by the following passages; col. 11, line 43-49: each unique nonduplicate block from the source storage is stored in the vault storage; see also FIG. 3, col. 9, line 30-51: The runs 302, 304, and 306 may each be stored in the vault storage 108)
arranging the plurality of blocks in block groups, each block group including a set of consecutive blocks… (Gardner FIG. 3, col. 9, line 30-51: the runs 318 and 320 may be reordered in the source storage 110 to match the order of the runs 318 and 320 as stored in the vault storage 108; FIG. 5, col. 11, line 14-42: a step 412, in which the duplicate blocks stored in the source storage are reordered to match the order of the duplicate blocks stored in the vault storage)
aligning each block group with … the storage system, (Gardner FIG. 5, col. 11, line 43-col. 12, line 9: a step 414, in which each unique nonduplicate block from the source storage is stored in the vault storage)
such that the blocks in each block group are stored in the storage system in an order that is based on the order in which the blocks are positioned within the file. (Gardner FIG. 5, col. 12, line 10-22: store, in the restore storage 112, each allocated block that was stored in the source storage 110 at time t(0) in the same position as reordered in the source storage 110 after the conclusion of the defragmentation phase 404; see this in combination with col. 11, line 4-20: the order of the duplicated blocks as stored in the vault storage 108 can also be determined; match the order of the duplicate blocks stored in the vault storage 108; see then subsequent col. 11, line 21-34 teaching that these blocks make up files as relevant to the claimed positioned within the file: these duplicate blocks may include blocks that make up one or more files of an operating system or a software application)
Gardner does not expressly disclose the bolded limitations shown below:
a content-addressable storage system,
each block group including a set of consecutive blocks having a combined size that matches a deduplication chunk size of the storage system;
aligning each block group with a different one of the plurality of deduplication chunks of the storage system,
However, Cheung teaches the aforementioned limitations by teaching the following limitations as seen below:
selecting a file that is stored in a content-addressable storage system, (Cheung ¶ 0065-0066 teach using metadata and a chunk hash index to improve hash lookup and insertion; see also ¶ 0075 teaching using hash values to determine what is already stored; see this in light of instant application ¶ 0024 defining a "content-addressable" storage system involving using a hash-digest to store and retrieve data)
arranging the plurality of blocks in block groups, each block group including a set of consecutive blocks having a combined size that matches a deduplication chunk size of the storage system; (Cheung ¶ 0095-0096: Chunk container 304 may have a fixed size (or fixed number of entries), or may have a variable size; Data chunks 322 [are] stored in chunk container 304; FIG. 22, ¶ 0139: In step 2208, the plurality of data chunks [relevant to block groups] is segmented into a number of data chunk sets [relevant to deduplication chunks] corresponding to the fragmentation factor, where the data chunks of each determined data chunk sequence are included together in a data chunk set)
aligning each block group with a different one of the plurality of deduplication chunks of the storage system, (Cheung FIG. 22, ¶ 0137 teaches the claimed chunks through its chunk sequences/chunk sets [whereas the chunks of Cheung align more closely with the claimed blocks/block groups]: In step 2206, a plurality of data chunk sequences in the plurality of data chunks is determined, with each determined data chunk sequence including a sequence of data chunks matching a stored sequence of data chunks stored contiguously in a chunk container; analyze the received portion of data stream 2314 to determine one or more data chunk sequences therein that match stored sequences of data chunks in chunk container 304; see also ¶ 0139 fortifying the teachings of Cheung regarding deduplication chunks: segment sequenced data chunks 2316 in a number of data chunk sets; segment sequenced data chunks 2316 in a manner that achieves improved and/or maximum data deduplication)
Cheung also additionally teaches the following limitation already addressed by Gardner as seen above:
such that the blocks in each block group are stored in the storage system in an order that is based on the order in which the blocks are positioned within the file. (Cheung ¶ 0077: store the new data chunks in a contiguous arrangement in chunk container 304, in a same order as in the source data stream; ¶ 0086 recites similar teachings) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the deduplication capabilities afforded to the source, vault, and restore system shown in Gardner with the scalable chunk storage in a data deduplication environment as shown in Cheung. 
In addition, both of the references (Gardner and Cheung) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data duplication management.
Motivation to do so would be to improve the functioning of the vault storage shown in at least FIGs. 3-4 of Gardner with the ability shown in Cheung to implement data deduplication despite the growth of the amount of digital data that is to be stored (Cheung ¶ 0046).
Motivation to do so would also be to achieve improved and/or maximum data deduplication in order to minimize a number of storage seeks used to rehydrate the corresponding data stream as seen in Cheung (¶ 0139).

Regarding claims 2, 9, and 16, Gardner in view of Cheung teaches:
wherein the combined size of the blocks in each block group is equal to the deduplication chunk size of the storage system. (Cheung ¶ 0095-0096: Chunk container 304 may have a fixed size (or fixed number of entries), or may have a variable size; FIG. 22, ¶ 0139: In step 2208, the plurality of data chunks [relevant to block groups] is segmented into a number of data chunk sets [relevant to deduplication chunks] corresponding to the fragmentation factor, where the data chunks of each determined data chunk sequence are included together in a data chunk set; see this in combination with ¶ 0134: fragmentation factor 2310 may be define as 3 fragmentation sets for every 1 MB of optimized data, or may have other value)

Regarding claims 3, 10, and 17, Gardner in view of Cheung teaches:
wherein the block groups are stored in non-consecutive sections of the storage system. (Cheung ¶ 0066: locality indicator 406 enables data chunks 322 associated with a same stream map 310 … to be stored closely together if contiguous storage is not straightforward; see also ¶ 0155 discussing a first data stream and a second data stream but only optimizing one of the data streams at the expense of the other [in combination, Cheung contemplates non-consecutive storage through its close storage and through its un-optimized data streams])

Regarding claims 4, 11, and 18, Gardner in view of Cheung teaches:
wherein at least some blocks that are part of different block groups are stored in the storage system in an order that is different from the order in which the blocks are positioned within the file. (Gardner FIG. 4, col. 9, line 52-col. 10, line 13: in the scenario disclosed in FIG. 4 the eleven blocks that make up the run 320 are identical but are stored in a different order in the vault storage 108 than in the source storage 110; see that these blocks correspond to files as per col. 11, line 4-34: these duplicate blocks may include blocks that make up one or more files of an operating system or a software application)

Regarding claims 5, 12, and 19, Gardner in view of Cheung teaches:
wherein the file is part of a file system, (Gardner col. 1, line 12-30: storage also typically includes a file system which tracks the locations of the blocks that are allocated to each file that is stored in the storage)
and arranging the plurality of blocks in block groups includes: detecting a block size of the file system; detecting the deduplication chunk size of the storage system; and (Gardner col. 7, line 58-col. 8, line 7: The size of each block may be configured [configuration of the block size is relevant to a size detection in order to determine completion of configuration] to match the standard sector size of a file system of the vault storage 108 and the source storage 110 [the latter storage 108 and/or 110 can be seen in the following passage to be relevant to deduplication chunk size]; see col. 11, line 14-42: a step 412, in which the duplicate blocks stored in the source storage are reordered to match the order of the duplicate blocks [shows these blocks are associated with deduplication] stored in the vault storage [relevant to the storage system])
calculating a desired count of blocks in each of the block groups based on the block size of the file and the deduplication chunk size of the storage system. (Cheung ¶ 0009: The fragmentation factor indicates a maximum amount of fragmentation to be allowed for a designated portion of a received data stream; The plurality of data chunks is segmented into a number of data chunk sets corresponding to the fragmentation factor; ¶ 0134: The value of fragmentation factor 2310 may be provided by a user, may be calculated according to an algorithm, or may be set or determined in other way; ¶ 0134-0136: fragmentation factor 2310 may be define as 3 fragmentation sets for every 1 MB of optimized data, or may have other value [shows that the fragmentation is based on at least a measured selection of input data]; see also ¶ 0132 teaching a maximum fragmentation being determined further involving a use of "data chunk-size")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the management of block sizes universally across disparate storage systems shown in Gardner with the fragmentation factors of Cheung. 
Motivation to do so would be to improve the functioning of the functionality in Gardner to match a block sizes based on standardized sizing in other file systems with the ability to fragment incoming data in Cheung based on input or calculated fragmentation factors.

Regarding claims 6, 13, and 20, Gardner in view of Cheung teaches:
wherein each of the block groups includes a respective first block, (Gardner FIG. 4, col. 10, line 22-40: after the defragmentation phase the run 320b is stored in block positions 320(1)-320(3), the run 320c is stored in block positions 320(4)-320(7), and the run 320a is stored in block positions 320(8)-320(11) in the source storage 110)
and aligning each block group with a different respective deduplication chunk includes storing the respective first block of each of the block groups at a volume offset that is a multiple of the deduplication chunk size of the storage system. (Cheung ¶ 0080: metadata collector 802 may determine a data stream offset 402 for each data chunk based on … a length of the received data chunks (e.g., a data stream offset 402 may be set for a data chunk as a sum of the lengths of the data chunks received in data chunk sequence 612 prior to the data chunk, or in other manner); see this in combination with ¶ 0139: Data chunk segmenter 2308 is configured to segment sequenced data chunks 2316 in a number of data chunk sets corresponding to fragmentation factor 2310, such as a number of data chunk sets less than or equal to the value of fragmentation factor 2310)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the block runs of Gardner with the fragmentation factors and the data stream offsets of Cheung. 
Motivation to do so would be to improve the functioning of the vault storage runs shown before defragmentation and after defragmentation in at least FIGs. 3-4 of Gardner with the ability shown in Cheung to track data chunks that have moved as seen in Cheung FIG. 15, ¶ 0100-0105.

Regarding claims 7 and 14, Gardner in view of Cheung teaches:
wherein the file is part of a file system having a file system block size that is a factor of the deduplication chunk size of the storage system. (Cheung FIG. 22, ¶ 0139: In step 2208, the plurality of data chunks [relevant to block groups] is segmented into a number of data chunk sets [relevant to deduplication chunks] corresponding to the fragmentation factor, where the data chunks of each determined data chunk sequence are included together in a data chunk set; see ¶ 0134 defining fragmentation factor including: fragmentation factor 2310 may be define as 3 fragmentation sets for every 1 MB of optimized data, or may have other value)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        March 13, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164